DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an RCE filed 9/10/2020 with amendment/arguments filed 8/18/2020 which was in response to the office action mailed 6/18/2020 (hereinafter the prior office action).
Claim(s) 21-39 is/are pending. 
Claim(s) 21, 26, 31 and 35-36 is/are amended.
Claim(s) 1-20 is/are cancelled.
Claim(s) 21, 31 and 36 is/are independent.
Applicant’s amendments have overcome prior Claim objection(s).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2020 has been entered. 

Response to Arguments
Applicant’s arguments, filed 8/18/2020, have been fully considered but they are not persuasive.

Applicant mentions in Pg. 11 in “Remarks” that “Viassolo does not teach, suggest, nor even mention receiving feedback signals from a plurality of battery energy storage units, much less feedback signals indicative of the operating parameters of the energy storage units as is required by the independent claims.” The rest of the Remarks on Pg. 11 as well as first three lines of Pg. 12 depend on this argument.

Examiner respectfully disagrees because Viassolo teaches the feedback signals as claimed. This is because Viassolo discloses that battery operational parameters such as current, temperature, etc. are sensed and signals are generated which represent the sensed signals (Para. 25), where such generated signals are being interpreted as feedback signals because the generated signals are indicative of operating parameters of the battery.



Further, applicant mentions in Pg. 12 in “Remarks” that “Applicant also notes that the patentability of the dependent claims certainly does not hinge on the patentability of independent claim. In particular, it is believed that some or all of these claims may possess features that are independently patentable, regardless of the patentability of the independent claims.”

Examiner respectfully notes that Applicant has made general allegations without pointing out any specifics without regards to how the dependent claims distinguish over the prior art and the outstanding rejection. Thus, this argument is moot.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viassolo et al. (U.S. Pub. No. 2012/0053750) (hereinafter “Viassolo”) in view of Steck et al. (U.S. Pub. No. 2013/0278269) (hereinafter “Steck”).

Regarding claim 21, Viassolo teaches a method of actively controlling a dispatch operation of an energy storage system, (Para. 17 - - energy storage/battery usage, i.e. dispatch operation, controlled)

the method comprising: receiving, by one or more control devices, data indicative of a present dispatch state associated with an energy storage system, (Fig. 3, 4 - - present battery dispatch information associated with battery/energy storage system is acquired by controller/control device via data converter)

the energy storage system comprising a plurality of battery energy storage units (Fig. 3, 5 - - plurality of batteries, i.e. battery energy storage units)

couplable to the energy storage system via respective switching elements, (Fig. 3, Para. 24, 37 - - batteries can be reallocated/coupled according to dispatch/scheduling using converters which include switches)

the present dispatch state specifying a first subset of the plurality of battery energy storage units presently coupled to the energy storage system; (Fig. 3, 4 - - information regarding battery usage by each wind farm acquired by controller via data converter, where present dispatch information is the first subset of the plurality of battery energy storage units)

identifying, by the one or more control devices, one or more candidate dispatch states associated with the energy storage system, (Para. 51 - - BHMSA can recommend battery usage, i.e. candidate dispatch states, by identifying those states associated with batteries, i.e. energy storage system)

each of the one or more candidate dispatch states comprising a second subset of the plurality of battery energy storage units being different from the first subset of battery energy storage units; (Para. 51 - - BHMSA can recommend battery usage, i.e. candidate dispatch states which would be a second subset of battery units, different from the one currently/presently used which is the first subset of battery units)

receiving one or more feedback signals from the plurality of battery energy storage units, the one or more feedback signals being indicative of one or more operating parameters of the plurality of battery energy storage units; (Para. 25 - - battery operational parameters such as current, temperature, etc. sensed and signals are generated which represent the sensed signals, where such generated signals are being interpreted as feedback signals because the generated signals are indicative of operating parameters of the battery)

selecting, by the one or more control devices, at least one of the one or more candidate dispatch states as a selected dispatch state based at least in part on a performance model, (Para. 45, 46, 51 - - BHMSA computes optimal battery scheduling, i.e. dispatch state, and can allocate batteries according to the optimal scheduling, where battery performance is considered)

the performance model modeling the performance of the one or more candidate dispatch states as a function of the one or more operating parameters and based at least in part on one or more constraints; (Para. 30 - - BHMSA collects operating/condition/parameter data, based on which it determines battery performance; Para. 46 - - constraints, such as storage capacity requirements, are used)

and controlling…to couple one or more of the second subsets of battery energy storage units to the energy storage system based at least in part on the selected dispatch state (Para. 24, 28, 37 - - supervisory controller controls operation, and batteries can be reallocated/coupled according to dispatch/scheduling using switches)

and decoupling the first subset of battery energy storage units from the energy storage system.  (Para. 36 - - batteries uninstalled/decoupled from the energy storage system based on optimization control)
	
But Viassolo does not explicitly teach controlling, by the one or more control devices, operation of the switching elements

Steck teaches controlling, by the one or more control devices, operation of the switching elements (Fig. 1 - - contactors/switching elements 18, 19 and 20 are controlled by control device 22)

Viassolo and Steck are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of a plurality of energy storage systems in the context of wind farms or wind power installations.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Viassolo, by incorporating the above limitation(s) as taught by Steck.

One of ordinary skill in the art would have been motivated to do this modification in order to predict the usability of a relay or contactor for meeting the very stringent requirements in terms of reliability being placed on battery systems within systems such as wind power installations, as suggested by Steck (Para. 1-2).



Regarding claim 22, the combination of Viassolo and Steck teaches all the limitations of the base claim(s) as outlined above.
Viassolo further teaches wherein the one or more constraints comprise power demand constraints, energy storage system level constraints, battery energy storage unit constraints, or combinations thereof.  (Para. 28 - - battery operational parameters monitored and assessed)



Regarding claim 23, the combination of Viassolo and Steck teaches all the limitations of the base claim(s) as outlined above.
Viassolo further teaches wherein the one or more constraints comprise energy storage system level constraints comprising charge current, discharge current, charge power, discharge power, temperature, or combinations thereof, (Para. 25 - - battery operational parameters such as current, temperature, etc. sensed)

and wherein the one or more constraints further comprise battery energy storage unit constraints based at least in part on state of charge associated with one or more of the plurality of battery energy storage units. (Para. 31 - - battery state of charge associated with battery energy storage units is used as constraint)



Regarding claim 24, the combination of Viassolo and Steck teaches all the limitations of the base claim(s) as outlined above.
Viassolo further teaches wherein selecting, by the one or more control devices, the candidate dispatch state as a selected dispatch state based at least in part on a performance model, comprises: determining, by the one or more control devices, a degradation value for each of the one or more candidate dispatch states based on the performance model; (Para. 51 - - degradation determined for battery/dispatch state thus based on the performance associated with candidate dispatch of battery energy storage units)

and selecting, by the one or more control devices, one of the candidate dispatch states as the selected dispatch state based at least in part on the degradation value; (Para. 45, 46, 51 - - BHMSA computes optimal battery scheduling, i.e. dispatch state, and can allocate batteries according to the optimal scheduling)

and wherein identifying, by the one or more control devices, the selected dispatch state based at least in part on the degradation value comprises performing an optimization routine based at least in part on the performance model.  (Para. 37 - - optimization performed based on the performance associated with battery energy storage units)



Regarding claim 25, the combination of Viassolo and Steck teaches all the limitations of the base claim(s) as outlined above.
Viassolo further teaches wherein the optimization routine comprises: during each of a plurality of time periods, identifying, by the one or more control devices, a candidate dispatch (Para. 28 - - optimal scheduling/dispatch periodically determined, where battery energy storage units are individually coupled, i.e. candidate dispatch state is incrementally adjusted)

wherein incrementally adjusting a number of battery energy storage units to be coupled to the system comprises decreasing or increasing a number of battery energy storage units to be coupled to the system; (Para. 36 - - batteries installed and uninstalled based on optimization control, where battery energy storage units are individually coupled, i.e. number of batteries increased, or decoupled, i.e. number of batteries decreased)

and for each candidate dispatch state, determining, by the one or more control devices, a degradation value for the candidate dispatch state associated with the incremental adjustment.  (Fig. 3, Para. 28 - - health/degradation of batteries are monitored which determine degradation of candidate dispatch state associated with incremental adjustment)



Regarding claim 26, the combination of Viassolo and Steck teaches all the limitations of the base claim(s) as outlined above.
Viassolo further teaches wherein, increasing a number of battery energy storage units to be coupled to the energy storage system is based on an order of adjustment, (Fig. 4 - - number of batteries coupled to wind farms WF1 and WF2 is based on an order of adjustment of batteries Batt1, Batt2 and Batt3)

wherein the order of adjustment is based on whether an amount of time one or more battery energy storage units of the plurality of battery energy storage units have been decoupled from the energy storage system is less than a threshold.  (Fig. 4 - - adjustment order of batteries is based on multiple factors including the amount of time for which battery Batt3 has not been used, i.e. decoupled, where amount of time determines the threshold)



Regarding claim 27, the combination of Viassolo and Steck teaches all the limitations of the base claim(s) as outlined above.
Viassolo further teaches wherein the one or more operating parameters comprise data indicative of an open circuit voltage associated with one or more battery energy storage units coupled to the energy storage system, data indicative of a temperature associated with one or more battery energy storage units coupled to the energy storage system, data indicative of an electrical current associated with one or more battery energy storage units coupled to the energy storage system, data indicative of a health of one or more of the plurality of switching elements, data indicative of a state of charge associated with one or more battery energy storage units coupled to the energy storage system, or combinations thereof.  (Para. 31, 35 - - battery voltage, battery capacity, etc. measured)



Regarding claim 28, the combination of Viassolo and Steck teaches all the limitations of the base claim(s) as outlined above.
Viassolo further teaches wherein the one or more operating parameters comprise state of unit data associated with the plurality of battery energy storage units, and wherein the state of unit data comprises data indicative of a power output setpoint of one or more of the battery energy storage units, data indicative of an effective power output of one or more of the battery energy storage units, data indicative of a state of health of one or more of the battery energy storage units, a state of charge of one or more of one or more of the battery energy storage units, data indicative of a temperature associated with one or more of the battery energy storage units, data indicative of an efficiency of one or more of the battery energy storage units, or combinations thereof.  (Para. 31, 35 - - battery voltage, battery capacity, etc. measured)



Regarding claim 29, the combination of Viassolo and Steck teaches all the limitations of the base claim(s) as outlined above.
Viassolo further teaches wherein: the operating parameters comprise a state of charge associated with each of the plurality of battery energy storage units; (Para. 31 - - state of charge associated with battery energy storage units is used)

(Para. 31 - - states of charge between batteries used/compared, where comparison is between a first state of charge of a first battery and a second state of charge of a second battery of the first and second batteries which are coupled to the energy storage system)



Regarding claim 30, the combination of Viassolo and Steck teaches all the limitations of the base claim(s) as outlined above.
Viassolo further teaches wherein the one or more constraints comprise power demand constraints determined based on services comprising peak shaving, frequency response, ramp rate control, purchasing and selling of energy, load following, energy arbitrage, or combinations thereof.  (Para. 24 - - batteries controlled with respect to frequency)



Regarding claim 31, Viassolo teaches an energy storage system comprising: a plurality of battery energy storage units; (Fig. 3, 5 - - plurality of batteries)

(Fig. 3, Para. 24, 37 - - batteries can be reallocated/coupled according to dispatch/scheduling using switches/contactors)

the system controller comprising at least one processor and a non-transitory computer-readable medium storing instructions that, when executed by the at least one processor, cause the system controller to perform operations, (Fig. 3 - - processor and storage used by controller)

the operations comprising: Page 5 of 9 Amendment Dated: February 28, 2019receiving data indicative of a present dispatch state associated with the energy storage system, (Fig. 3, 4 - - battery dispatch information acquired by controller/control device via data converter)

the present dispatch state specifying a fist subset of the plurality of battery energy storage units presently coupled to the energy storage system; (Fig. 3, 4 - - information regarding battery usage by each wind farm acquired by controller via data converter)

identifying one or more candidate dispatch states associated with the energy storage system, (Para. 51 - - BHMSA can recommend battery usage, i.e. candidate dispatch states)

each of the one or more candidate dispatch states comprising a second subset of the plurality of battery energy storage units being different from the first subset of battery energy storage units; (Para. 51 - - BHMSA can recommend battery usage (candidate dispatch states which would be a second subset of battery units) different from the one currently/presently used which is the first subset of battery units)

receiving one or more feedback signals from the plurality of battery energy storage units, the one or more feedback signals being indicative of one or more operating parameters of the plurality of battery energy storage units; (Para. 25 - - battery operational parameters such as current, temperature, etc. sensed and signals are generated which represent the sensed signals, where such generated signals are being interpreted as feedback signals because the generated signals are indicative of operating parameters of the battery)

selecting at least one of the one or more candidate dispatch states as a selected dispatch state based at least in part on a performance model, (Para. 45, 46, 51 - - BHMSA computes optimal battery scheduling, i.e. dispatch state, and can allocate batteries according to the optimal scheduling)

the performance model modeling the performance of the one or more candidate dispatch states as a function of the one or more operating parameters; (Para. 30 - - BHMSA collects operating/condition/parameter data; Para. 46 - - constraints, such as storage capacity requirements, used)

and controlling…to couple one or more of the second subsets of battery energy storage units to the energy storage system based at least in part on the selected dispatch state (Para. 24, 28, 37 - - supervisory controller controls operation, and batteries can be reallocated/coupled according to dispatch/scheduling using switches)

and decoupling the first subset of battery energy storage units from the energy storage system.  (Para. 36 - - batteries uninstalled/decoupled from the energy storage system based on optimization control)

	But Viassolo does not explicitly teach controlling operation of the contactors

	However, Steck teaches controlling operation of the contactors (Fig. 1 - - contactors/switching elements 18, 19 and 20 are controlled by control device 22)

Viassolo and Steck are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of a plurality of energy storage systems to supply various load.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Viassolo, by incorporating the above limitation(s) as taught by Steck.

One of ordinary skill in the art would have been motivated to do this modification in order to predict the usability of a relay or contactor for meeting the very stringent requirements Steck (Para. 1-2).



Regarding claim 32, the combination of Viassolo and Steck teaches all the limitations of the base claim(s) as outlined above.
Steck further teaches wherein the one or more operating parameters are based on a contactor life associated with each of the plurality of battery energy storage units (Para. 18 - - “Every switch-on and connection process at the contactors 18, 19, 20 can age said contactors.  It is therefore necessary to estimate the life of said contactors in order to be able to prevent failures and to provide a diagnosis as to when one of the contactors 18, 19, 20 needs to be replaced”)

Viassolo further teaches wherein selecting the candidate dispatch state as a selected dispatch state based at least in part on a performance model comprises: determining a degradation value for each of the one or more candidate dispatch states; (Para. 51 - - degradation determined for battery/dispatch state)

and selecting the candidate dispatch state as the selected dispatch state based at least in part on the degradation value.  (Para. 45, 46, 51 - - BHMSA computes optimal battery scheduling, i.e. dispatch state, and can allocate batteries according to the optimal scheduling)

Viassolo and Steck are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of a plurality of energy storage systems to supply various load.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Viassolo, by incorporating the above limitation(s) as taught by Steck.

One of ordinary skill in the art would have been motivated to do this modification in order to predict the usability of a relay or contactor for meeting the very stringent requirements in terms of reliability being placed on battery systems within systems such as wind power installations, as suggested by Steck (Para. 1-2).



Regarding claim 33, the combination of Viassolo and Steck teaches all the limitations of the base claim(s) as outlined above.
Viassolo further teaches wherein identifying the selected dispatch state based at least in part on the degradation value comprises performing an optimization routine based at least in part on the performance model.  (Para. 37 - - optimization performed based on the performance associated with battery energy storage units)



Regarding claim 34, the combination of Viassolo and Steck teaches all the limitations of the base claim(s) as outlined above.
Viassolo further teaches wherein the optimization routine comprises: during each of a plurality of time periods, identifying a candidate dispatch state by incrementally adjusting a number of battery energy storage units to be coupled to the system; (Para. 28 - - optimal scheduling/dispatch periodically determined; Para. 36 - - batteries installed and uninstalled based on optimization control)

and for each candidate dispatch state, determining a degradation value for the candidate dispatch state associated with the incremental adjustment.  (Fig. 3, Para. 28 - - health/degradation of batteries are monitored)



Regarding claim 35, the combination of Viassolo and Steck teaches all the limitations of the base claim(s) as outlined above.
Viassolo further teaches wherein the optimization routine further comprises: incrementally adjusting the number of battery energy storage units to be coupled to the energy storage system based on an order of adjustment, (Fig. 4 - - number of batteries coupled to wind farms WF1 and WF2 is based on an order of adjustment of batteries Batt1, Batt2 and Batt3)

wherein the order of adjustment is based on whether an amount of time that each of the plurality of battery energy storage units have been decoupled from the energy storage system is less than a threshold; (Fig. 4 - - adjustment order of batteries is based on multiple factors including the amount of time for which battery Batt3 has not been used, i.e. decoupled)

during each time period of the plurality of time periods, comparing the degradation value associated with the candidate dispatch state identified in the present time period with the degradation value associated with the candidate dispatch state identified in the previous time period; (Para. 28, 34 - - optimal scheduling/dispatch periodically determined based on degradation over time)

and selecting the present candidate dispatch state as a selected dispatch state when the degradation value associated with the candidate dispatch state identified in the present time period is less than the degradation value associated with the candidate dispatch state identified in the previous time period.  (Para. 28, 34, 51 - - batteries allocated based on optimal scheduling/dispatch periodically determined which in turn is based on degradation over time)



Regarding claim 36, Viassolo teaches a system controller for controlling one or more battery energy storage units in an energy storage system, (Para. 17 - - energy storage/battery usage, i.e. dispatch operation, controlled)

the system controller comprising at least one processor and a non- transitory computer-readable medium storing instructions that, when executed by the at least one processor, cause the system controller to perform operations, (Fig. 3 - - processor and storage used by controller)

the operations comprising: receiving data indicative of a present dispatch state associated with an energy storage system, (Fig. 3, 4 - - battery dispatch information acquired by controller/control device via data converter)

the energy storage system comprising a plurality of battery energy storage units (Fig. 3, 5 - - plurality of batteries)

couplable to the energy storage system via respective switching elements, (Fig. 3, Para. 24, 37 - - batteries can be reallocated/coupled according to dispatch/scheduling using switches)

the present dispatch state specifying a first subset of the plurality of battery energy storage units presently coupled to the energy storage system; (Fig. 3, 4 - - information regarding battery usage by each wind farm acquired by controller via data converter)

(Para. 51 - - BHMSA can recommend battery usage, i.e. candidate dispatch states)

comprising a second subset of the plurality of battery energy storage units being different from the first subset of battery energy storage units; (Para. 51 - - BHMSA can recommend battery usage (candidate dispatch states which would be a second subset of battery units) different from the one currently/presently used which is the first subset of battery units)

receiving one or more feedback signals from the plurality of battery energy storage units, the one or more feedback signals being indicative of one or more operating parameters of the plurality of battery energy storage units; (Para. 25 - - battery operational parameters such as current, temperature, etc. sensed and signals are generated which represent the sensed signals, where such generated signals are being interpreted as feedback signals because the generated signals are indicative of operating parameters of the battery)

selecting at least one of the one or more candidate dispatch states as a selected dispatch state based at least in part on a performance model, (Para. 45, 46, 51 - - BHMSA computes optimal battery scheduling, i.e. dispatch state, and can allocate batteries according to the optimal scheduling)

the performance model modeling the performance of the one or more candidate dispatch states as a function of the one or more operating parameters; (Para. 30 - - BHMSA collects operating/condition/parameter data; Para. 46 - - constraints, such as storage capacity requirements, used)

and controlling…to couple one or more of the second subsets of battery energy storage units to the energy storage system based at least in part on the selected dispatch state (Para. 24, 28, 37 - - supervisory controller controls operation, and batteries can be reallocated/coupled according to dispatch/scheduling using switches)

and decoupling the first subset of battery energy storage units from the energy storage system. (Para. 36 - - batteries uninstalled/decoupled from the energy storage system based on optimization control)

But Viassolo does not explicitly teach controlling operation of the switching elements

However, Steck teaches controlling operation of the switching elements (Fig. 1 - - contactors/switching elements 18, 19 and 20 are controlled by control device 22)

Viassolo and Steck are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of a plurality of energy storage systems to supply various load.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the Viassolo, by incorporating the above limitation(s) as taught by Steck.

One of ordinary skill in the art would have been motivated to do this modification in order to predict the usability of a relay or contactor for meeting the very stringent requirements in terms of reliability being placed on battery systems within systems such as wind power installations, as suggested by Steck (Para. 1-2).



Regarding claim 37, the combination of Viassolo and Steck teaches all the limitations of the base claim(s) as outlined above.
Viassolo further teaches wherein selecting the candidate dispatch state as a selected dispatch state based at least in part on a performance model comprises: determining a degradation value for each of the one or more candidate dispatch states; (Para. 51 - - degradation determined for battery/dispatch state)

and selecting the candidate dispatch state as the selected dispatch state based at least in part on the degradation value.  (Para. 45, 46, 51 - - BHMSA computes optimal battery scheduling, i.e. dispatch state, and can allocate batteries according to the optimal scheduling)



Regarding claim 38, the combination of Viassolo and Steck teaches all the limitations of the base claim(s) as outlined above.
Viassolo further teaches wherein identifying the selected dispatch state based at least in part on the degradation value comprises performing an optimization routine based at least in part on the performance model, (Para. 28 - - optimal scheduling/dispatch periodically determined)

and wherein the optimization routine comprises: during each of a plurality of time periods, identifying a candidate dispatch state by incrementally adjusting a number of battery energy storage units to be coupled to the system; (Para. 36 - - batteries installed and uninstalled based on optimization control)

and for each candidate dispatch state, determining a degradation value for the candidate dispatch state associated with the incremental adjustment.  (Fig. 3, Para. 28 - - health/degradation of batteries are monitored)



Regarding claim 39, the combination of Viassolo and Steck teaches all the limitations of the base claim(s) as outlined above.
Viassolo further teaches wherein the optimization routine further comprises: during each time period of the plurality of time periods, comparing the degradation value associated with the (Para. 28, 34 - - optimal scheduling/dispatch periodically determined based on degradation over time)

and selecting the present candidate dispatch state as a selected dispatch state when the degradation value associated with the candidate dispatch state identified in the present time period is less than the degradation value associated with the candidate dispatch state identified in the previous time period.  (Para. 28, 34, 51 - - batteries allocated based on optimal scheduling/dispatch periodically determined which in turn is based on degradation over time, thus reducing degradation of candidate dispatch state from the previous time period)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119